                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

REGINALD LOMAX, JR.,                            :

                      Petitioner                :   CRIMINAL ACTION NO. 1:15-263

          v.                                    :        (JUDGE MANNION)

UNITED STATES OF AMERICA,                       :

                      Respondent                :

                                            ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.          Petitioner Lomax’s 28 U.S.C. §2255 motion to vacate,
                      set aside or correct sentence, (Doc. 84), is DENIED.

          2.          Petitioner Lomax’s motion to appoint counsel, (Doc. 86),
                      is DENIED.

          3.          Petitioner Lomax is not entitled to an evidentiary
                      hearing.

          4.          There is no probable cause to issue a certificate of
                      appealability.




                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge

Dated: September 12, 2019
15-263-01-ORDER.wpd
